Response to After Final
	Applicants after final response filed March 3, 2021 will be entered. The reply has overcome the claim objections, 112(a) rejection, Takada and Hayashi rejection, and Takada in view of Takeda and Hudson rejection. The arguments directed to the Hayashi, Takeda in view of Azuma and Hudson, and Takeda in view of Wakabayashi and Hudson rejections were not found persuasive such that these rejections are maintained.
Response to Arguments
Claim Objections
	The claim amendments filed March 3, 2021 overcome the associated claim objections.
112(a) written description
	The claim amendments filed March 3, 2021 overcome the associated 112(a) written description rejections.
Takada and Hayashi
Takada in view of Takeda and Hudson
Applicant’s arguments, see page 30, filed March 3, 2021, with respect to Takada and Hayashi and with respect to Takada in view of Takeda and Hudson have been fully considered and are persuasive.  These rejections have been withdrawn. 
	The applicant persuasively argues claim 55 recites “0.24%≤C≤0.38%” whereas Takada teaches 0.05-0.2% C where C concentration must not exceed 0.2% to avoid poor weldability (5:51-53) and steel “ae” in Table 1 is a comparative example outside the range of the invention comprising 0.24% C (col. 13-14) exhibiting poor weldability.
Hayashi
	The applicant argues that Hayashi does not teach or suggest reheating the intermediate product to a temperature between 1250 and 1300°C for a hold time between 20 and 45 minutes because Hayashi heats at a much broader range of 1100 to 1300°C to 10 minutes to 10 hours ([0050], [0051]).
	The examiner respectfully disagrees. Hayashi’s teaching of temperature and time ([0050], [0051]) overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). 
	The applicant argues that Hayashi is designed to create a uniform structure and no “deviation of mechanical properties” ([0049]) seeks a uniform metal concentration to permit uniform structure and mechanical properties such that variable concentrations of individual metal components such as Ti are not wanted and a Ni enriched layer is taught away from.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). In [0049] Hayashi teaches “the temperature of the entire length of the rough bar after rough rolling and before finish rolling may be uniformized by induction heating” where this “is preferable because deviation of mechanical properties of the pressed steel material can be suppressed.” Therefore in context the teaching of a deviation of mechanical properties in Hayashi is with respect to uniformly heating the entire length of the rough bar.
The applicant argues that [0092] recites the reheating temperature and time to form the nickel enriched layer and that Hayashi does not recognize any advantage in a nickel enriched layer or that the reheating temperature and holding time are result-effective variables for the formation of a nickel enriched layer.
Hayashi does not recognize any advantage in a nickel enriched layer or that the reheating temperature and holding time are result-effective variables for the formation of a nickel enriched layer, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	With respect to claims 83-85 the applicant argues the Office Action does not discuss Nmax and Ninom as recited in claims 83-85 or a Ni content as recited in claim 86 and the rejections lack factual support.
In response to applicant's argument that Nimax and Ninom in claims 83-85 and Ni content in claim 86 are not discussed in Hayashi, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The limitations of claims 83-86 have been considered and determined to recite properties that result from the instantly claimed composition and reheating and hot rolling processes. In support of this the instant specification recites in the paragraph spanning pages 14-15 that a temperature between 1250 and 1300°C for 20 to 45 minutes results in formation of an oxide layer in which Ni solubility is very low and while this oxide layer grows, Ni diffuses towards the interface between the oxide and steel substrate, causing the appearance of a layer enriched in Ni within the steel. Since the composition and processes of the prior art (i.e. reheating temperature and hold time, hot rolling end temperature, coiling, and pickling; Hayashi Abstract, [0017]-[0021], [0027]-[0040], [0050]-[0052]) are substantially similar to the processes of the invention it appears that the product of the prior of the prior art is substantially similar to the product claimed, including the claimed Ni content. Evidence to suggest otherwise has not been presented. 
Takeda in view of Azuma and Hudson
Takeda in view of Wakabayashi and Hudson
	The applicant argues Takeda descales by high pressure water or mechanically after heating the steel at 1173-1300°C for 15-40 minutes and before rough rolling ([0010] and [0024]) where firelite is uniformly removed over the entire surface of the steel sheet ([0013]) and the Office Action lacks an explanation to the advantages of pickling in Takeda, which seems to just add cost and not provide advantages.
	The examiner respectfully disagrees. The descaling in Takeda occurs after heating, but before rough rolling and finish rolling ([0025], [0026]) under normal conditions ([0044]). Since the finish rolling temperature is 897-906°C in Takeda ([0045], Table 2), then the temperature of rough rolling and finish rolling is between the heating temperature and the finish rolling temperature. At this temperature range oxide scale forms as supported by Azuma which teaches the formation of oxide scale during reheating from 1100-1300°C, hot rolling, then coiling from 500-700°C (Azuma [0030]). Therefore, absent evidence to the contrary, pickling performed after coiling advantageously remove scale from the steel surface (Hudson 67:1:2) which prevents wear on dies and rolls and avoids surface defects in the final product (Hudson 67:1:1).
	The applicant argues the Office Actions assertion of Takeda disclosing a range of 0.26 to 1.6 for the claimed C, Mn, Cr, and Si relationship encompasses a large number of possibly distinct compositions such that MPEP 2144.05 is applicable.
	The examiner respectfully disagrees. The claimed C, Mn, Cr, and Si relationship evaluated using the teachings of C, Mn, Cr, and Si in Takeda overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). This range in Takeda has finite end points and encompasses a finite set of distinct possible values.
	The applicant argues the instant specification discloses the criticality of the claimed C, Mn, Cr, and Si relationship where “a minimum value of 1800 MPa is obtained when the parameter PI is greater than 1.1%” ([0069], [0070]).
	The examiner respectfully disagrees. In the instant specification Fig. 2 has a data point with an Rm of about 2000 MPa when the claimed relationship is about 1.05, suggesting that a lower endpoint of 1.1 wt% is not critical to achieving a tensile strength of at least 1800 MPa. Table 1 in the instant specification has inventive examples with P1 of 1.11 to 1.22 and comparative example J with C, Ni, and P1 outside of the claimed range and comparative example K with Ni, Ti, and P1 outside of the claimed range. It is unclear whether the undesirable properties result from the C, Ni, Ti, and/or P1 differences. 
	The applicant argues the claimed C, Mn, Cr, and Si relationship is not described in Takeda and example Steels F, H, K, and U that comprise Cr in Takeda do not satisfy the relationship of being 1.1% or more.
In response to applicant's argument that the claimed C, Mn, Cr, and Si relationship is not described in Takeda, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). The composition of Takeda ([0010], [0012], [0029]-[0042]) results in a relationship of 0.26 to 1.6, which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735